Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worones (U.S. Publication No. 2019/0346492) in view of Son (KR20100094018). Worones teaches a sensor probe operative to detect an electrical parameter in an insulated conductor (abstract “non-contact, electrical parameter sensor probe may be operative to measure both current and voltage in an insulated conductor.”), the sensor probe comprising: a Rogowski coil 140 having a first end 142 and a second end 144; a body 134 fixedly coupled to the e Rogowski coil, the body comprising a channel 148/150 that is sized and dimensioned to allow a length of the Rogowski coil to slidably pass through the channel (paragraph 8, “each of the first and second channels sized and dimensioned to slidably contain a respective length of the Rogowski coil therein”) and selectively adjust the size of a loop formed by the Rogowski coil when the second end of the Rogowski coil is inserted into the body, wherein the size of the loop is adjusted by way of sliding movement of the Rogowski coil relative to the body through the channel; and a non-contact sensor 146 coupled to the body, wherein the non-contact sensor is operative to sense at least one electrical parameter in the insulated conductor without requiring galvanic contact with the insulated conductor (paragraph 40) when the insulated conductor is within the loop of the Rogowski coil. Worones teaches the salient features of the claimed invention except for a body fixedly coupled to the first end of the Rogowski coil. The first end in Worones is depicted protruding from the body. It is the examiner’s position that one of ordinary skill in the art would understand that the first end may protrude from the body or be within the body. The following is presented to expedite prosecution. Son teaches in figures 5 and 6 that it was known to fixedly couple a body 210 to the first end 170 of a slidable Rogowski coil 100 while the other end may slide through the body. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Son for the purpose of ensuring a close fit of the coil on the conductor.
Regarding claim 20, Son also teaches a locking mechanism 220b positioned within the channel, wherein the locking mechanism is operative in an open position to allow the Rogowski coil to freely slide within the channel, and in a closed position to releasably secure the Rogowski coil and prevent sliding movement of the Rogowski coil within the channel. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Son for the purpose of preventing the coil from slipping open during measurement.

Allowable Subject Matter
Claims 1-18 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li (CN205003199U) teaches a Rogowski coil used to measure an electrical property of a conductor where the coil 108 slides in and out of a body 102. The second end does not extend into the body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852